United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Elmore Patent Law Group, PC
484 Groton Road
Westford, MA 01886

In re Application of 				           :
Linda Gillian Durrant et al. 	                       : 
Serial No. 16/007,944           	                       : 	PETITION DECISION
Filed: June 13, 2018	                       :	
Docket No.: 4033.3023 US1			           :

This letter is in response to the Petition filed on March 24, 2021, requesting that the Director withdraw the August 24, 2020, restriction requirement. The Technology Center Director has the authority to decide this petition; see M.P.E.P. § 1002.02(c)(2). The petition is GRANTED. 
BACKGROUND

On June 13, 2018, applicants filed this application under pre-AIA  35 U.S.C. § 111(a) with claims 1-18. After two preliminary amendments, at the time of the restriction, claims 2-4, 6-8, 10-12, 14, and 19-35 were pending. All claims ultimately depended from claim 2, the sole remaining independent claim. Claim 2 was drawn to a method of stimulating an immune response to a particular type of tumor in a subject by administering to the subject a peptide that stimulates the desired immune response. More specifically, the tumor expresses a citrullinated epitope, and the peptide is that citrullinated epitope and is also an MHC class II CD4+ T-cell epitope. Dependent claims 3, 4, 6-8, 10, 11, 19, 20, 24, 25, and 28-34 further limited the structure of the administered peptide, for example by setting forth particular sequences for that peptide. For example, claim 8 listed about 25 options, identified by SEQ ID NO:, and claim 10 listed about 52 options also identified by SEQ ID NO:. 
 
On August 24, 2020, the examiner mailed a restriction requirement requiring an election of a single invention. The examiner wrote:

Applicants are required under 35 U.S.C. 121 to elect 10 amino acid sequences from the listed sequences in the claims because each sequence presents a structurally and functionally distinct invention[,] not a species[,] which require different sequence searches and would be a serious search burden. See pre-OG notice at [URL1].

(Restriction 2.) The examiner then found that the inventions are related processes, finding that the methods have a materially different design, mode of operation, function, or effect; do not 

On October 19, 2020, applicants replied to the restriction requirement and elected SEQ ID NOs: 57, 60, 65, 68, 71, 74, 78, 79, 82, and 88. (Reply 9-10.) Applicants traversed, explaining that the inventions are indeed capable of use together, were designed the same way, and have the same mode of operation and effect because they contain citrulline residues. (Reply 9.) Applicants also explained that claims 2 and 4 are linking claims that link the species, contending that the relevant question is not whether species are separately patentable. (Reply 9.)

On December 24, 2020, the examiner sent a nonfinal Office action, responding to applicants’ traverse by again citing the pre-OG notice and contending that “the sequences differ based on their function, the ability to induce an immune response, along with distinct sequences.” (Office action 2.) The examiner withdrew claims 3, 10, 11, 19, 20, and 28-32 and made the restriction requirement final. (Office action 3.) The examiner rejected claim 8 under 35 U.S.C. 112, second paragraph, as indefinite. (Office action 3.) The examiner rejected claims 2, 4, 6, 8, 12, 14, 21-27, and 33-36—that is, all of the non-withdrawn claims—under 35 U.S.C. 112, first paragraph, for failing to comply with the written-description requirement. (Office action 3-8.) The examiner did not reject any claim for anticipation or obviousness.

On March 24, 2021, applicants petitioned the Technology Center Director to withdraw the restriction requirement. In the petition, applicants explain that the claimed peptides are epitopes that are fragments of full-length vimentin in which arginine residues are substituted with citrulline. (Petition 3-6.) Applicants also explain that the peptides indeed overlap with each other, showing sequence alignments. (Petition 6-8.) Regarding burden, applicants point out that the examiner’s search strategy accompanying the Office action indicates that he searched for vimentin generally and did not confine his search to the elected peptides. (Petition 9-10.) Applicants conclude by requesting “[r]eversal of the restriction requirement.” (Petition 12-13.)2
RELEVANT AUTHORITIES
35 U.S.C. 121:
If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. . . . 
MPEP 803:
There are two criteria for a proper requirement for restriction between patentably distinct inventions:

(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).
MPEP 806.05(j):
To support a requirement for restriction between . . . two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
MPEP 808.02:
[To establish a serious burden,] the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof . . . .
(B) A separate status in the art when they are classifiable together . . . .
(C) A different field of search . . . .
Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.

37 CFR 1.144:
After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181).
(All emphases added.)
DISCUSSION 
The Technology Center Director agrees that the restriction was made in error. As the petition explains, all of the sequences identified by SEQ ID NO: in the claims are citrullinated fragments of vimentin. (Petition 3-4, 6-7.) Furthermore, many of the peptide sequences do overlap with each other (Petition 6-7), and the specification consistently teaches that these citrullinated 
Furthermore, the restriction failed to show by appropriate explanation that the peptides are separately classified, have a separate status in the art despite being classifiable together, or would require a different field of search. See MPEP 808.02. Even though the peptides have different sequences, the examiner did not explain why it would be a serious burden to search for all of them, given that they overlap in sequence and are all derived from vimentin. As applicants point out, the examiner’s text search was broad and included vimentin, not just specific sequences. (Petition 9.) It is also noteworthy that the examiner did not reject any claims as anticipated or obvious, and there is no art relied upon in the section 112 rejection, so it is not clearly the case that additional references would be required to address the nonelected peptides.
DECISION
The Petition’s request to withdraw the August 24, 2020, restriction requirement, is GRANTED. 

The examiner will issue a replacement Office action that clearly considers all of the claims and all of the species within the claims. 

Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.



/GARY JONES/Gary Jones
Director, Technology Center 1600 




    
        
            
        
            
        
            
        
            
    

    
        1 The Technology Center Director agrees with applicants that the hyperlink cited in the restriction requirement is nonfunctional. See petition at 8-9. 
        2 The petition also takes issue with the examiner’s reliance on the “pre-OG notice” website, speculating that it may refer to a now-rescinded Office policy. (Petition 8-9.) The Technology Center Director takes no position on what the contents of the website might have been. 
        
        In addition, the petition invites the Technology Center Director to consider the merits of the examiner’s section 112 rejection. (Petition 10-12.) On this, however, MPEP 1201 is clear: “The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed.” The Technology Center Director takes no position on the merits of the rejections in the Office action.